Order entered February 20, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00007-CR
                                      No. 05-14-00008-CR

                             SENRICK WILKERSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                      Trial Court Cause Nos. F10-01183-J, F10-01184-J

                                            ORDER
       The Court REINSTATES the appeals.

       On January 21, 2014, we ordered the trial court to make findings regarding why the

records have not been filed. We ADOPT the findings that: (1) appellant is indigent; (2) Julie

Doucet, who represented appellant on his motion for post-conviction DNA testing, has been

appointed to represent appellant in these appeals; (3) there is no reporter’s record; and (4)

counsel will prepare a designation of the documents to include in the clerk’s record.

       We DIRECT the Clerk to list Julie Doucet as appellant’s appointed attorney of record.

       We ORDER the Dallas County District Clerk to file the clerk’s records in these appeals

within FORTY-FIVE DAYS of the date of this order.
       We DENY as moot appellant’s February 10, 2014 pro se motion for appointment of

counsel. We DENY appellant’s February 10, 2014 pro se motion for a bench warrant.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; Julie Doucet; and Michael Casillas.



                                                   /s/   LANA MYERS
                                                         JUSTICE